Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US PG Pub 2020/0052539).
	As to independent claim 1,Hsu teaches a motor device with a coil heat dissipation structure, comprising: a motor including a rotor (inherent rotor is the component that turns on an motor) and a stator (2) , wherein the stator (2) is disposed at an outer periphery of the rotor (see figure 10, location of the rotor), and wherein the stator (2) includes at least one iron core assembly (10), the at least one iron core assembly (10) includes a plurality of winding portions (30), and each of the winding portions has two winding grooves (see figure 2) respectively disposed at two sides of the corresponding one of the winding portions (15); a plurality of coils winding (30) around and covering the winding grooves (see figure 5) of the winding portions (15); and a plurality of thermal conduction glues (40) covered on an outer periphery of the coils (30), wherein the thermal conduction glues (40) are filled in a plurality of gaps between the coils (30) and the winding grooves (see figure 7) as shown in figures 1,2, 5, 7 and 10.
As to claim 2/1, Hsu teaches wherein each of the winding portions (15) is provided with an insulation sleeve (21) disposed thereon, and the insulation sleeve (21) is disposed between the corresponding one of the coils (30) and the two winding grooves (see figure 2) of the corresponding one of the winding portions (15), wherein each of the insulation sleeves (21) has two side substrates, the two side substrates are respectively abutted against two groove bottom surfaces of the two winding grooves, each of the side substrates partially covers the corresponding one of the groove bottom surfaces to form at least one hollow portion (G), and the thermal conduction glues (42) are in contact with the groove bottom surfaces through the at least one hollow portion (G) as shown in figures 2, 6 and 7.
As to claim 3/2, Hsu teaches wherein each of the insulation sleeves (21) surrounds the corresponding one of the winding portions (15), and each of the side substrates is provided with at least one thru-hole to form the at least one hollow portion (G) as shown in figure 6.
As to claim 4/1,Hsu teaches wherein each of the winding portions (15) is provided with two of the insulation sleeves (21) disposed thereon, the two insulation sleeves (21) are disposed opposite to each other and are disposed
at two ends of the corresponding one of the winding portions (15) along a
longitudinal direction of the at least one iron core assembly (10), the two
insulation sleeves (21) respectively include two side substrates, two ends of the
two side substrates of the two insulation sleeves (21) at the two ends of the
corresponding one of the winding portions (15) are opposite to each other, and a
hollow portion (G) is formed between the two ends of the two side substrates of

portion (G) are not covered by any one of the two side substrates as shown in figure 3 and 6.
As to claim 5/2, Hsu teaches wherein the at least one iron core assembly (10) includes a plurality of iron core blocks (11), and each of the iron core blocks (11) has one of the winding portions (15) at one side thereof facing toward the rotor as shown in figures 2 and 10.
As to claim 6/5, Hsu teaches wherein each of the insulation sleeves (21) surrounds the corresponding one of the winding portions (15), and each of the side substrates is provided with at least one thru-hole to form the at least one hollow portion (G) as shown in figures 2 and 6.
As to claim 7/5, Hsu teaches wherein each of the winding portions (15) is provided with two of the insulation sleeves (21) disposed thereon, the two insulation sleeves (21) are disposed opposite to each other and are disposed at two ends of the corresponding one of the winding portions (15) along a longitudinal direction of the at least one iron core assembly (10), the two insulation sleeves(21) respectively include two side substrates, two ends of the two side substrates of the two insulation sleeves at the two ends of the corresponding one of the winding portions (15) are opposite to each other, and a hollow portion (G) is formed between the two ends of the two side substrates of the two insulation sleeves (21) so that the groove bottom surfaces at the hollow portion (G) are not covered by any one of the two side substrates as shown in figures 2 ad 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PG Pub 2020/0052539) as applied in claim 5 above, and further in view of Deguchi et al. (WO2017145333) and Ruan et al. (US PG Pub 2010/0126703).
As to claim 8/5, Hsu teaches the claimed limitation as discussed above except  further comprising a plurality of thermal conduction members, each of the thermal conduction members has a heat absorbing end and a cooling end, the heat absorbing end is connected to the iron core blocks, and the cooling end penetrates and protrudes from a shell of the motor and is connected to a heat dissipation device.
However Deguchi teaches a plurality of thermal conduction members (10), each of the thermal conduction members (10) has a heat absorbing end and a cooling end, the heat absorbing end is connected to the iron core blocks (1) as shown in figure 1B, for the advantageous benefit of improving the heat release.
Ruan et al. teaches the cooling end penetrates and protrudes from a shell (1) of the motor and is connected to a heat dissipation device (3) as shown in figure 2, for the advantageous benefit of dissipating heat in an efficient manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hsu by using a plurality of thermal conduction members, each of the thermal conduction members has a heat 
As to claim 9/8, Hsu in view of Deguchi and Ruan et al. teaches the claimed limitation as discussed above except wherein each of the iron core blocks is provided with a connection groove disposed thereon, and the heat absorbing end of each of the thermal conduction members is connected to the corresponding one of the connection grooves.
However Deguchi teaches wherein each of the iron core blocks (1) is provided with a connection groove (see figure 7) disposed thereon, and the heat absorbing end of each of the thermal conduction members (10) is connected to the corresponding one of the connection grooves as shown in figures 1B and  7A, for the advantageous benefit of improving the heat release.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hsu in view of Deguchi and Ruan et al. by using each of the iron core blocks is provided with a connection groove disposed thereon, and the heat absorbing end of each of the thermal conduction members is connected to the corresponding one of the connection grooves, as taught by Ruan et al., to i dissipate heat in an efficient manner.
As to claim 10/9, Hsu teaches wherein the thermal conduction glues (83) cover an outer periphery of the coils (81) and the winding portions in a molding manner as shown in figure 1.
As to claim 11/10, Hsu teaches wherein each of the stators undergoes a first thermal conduction glue disposing step (40), a winding step (30), and a second thermal conduction glue (41) disposing step, wherein the first thermal conduction glue (42) disposing step is implemented by disposing a part of the thermal conduction glues on the groove bottom surfaces of the winding grooves (15) and filling up the at least one hollow portion (G) with the thermal conduction glues (40), wherein the winding step (30) is implemented by disposing the coil at an outer periphery of the winding grooves (15) and the insulation sleeves (21), and wherein the second thermal conduction glue (41) disposing step is implemented by covering the outer periphery of the coil (30) with the thermal conduction glues in a molding manner as shown in figures 6 and 7.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PG Pub 2020/0052539), Deguchi et al. (WO2017145333) and Ruan et al. (US PG Pub 2010/0126703).as applied in claim 10 above, and further in view of Takeda (JP2000184647).
As to claim 12/10, Hsu in view of Deguchi and Ruan et al. teaches the claimed limitation as discussed above except wherein the thermal conduction glues or a thermal paste is filled between an outer surface of the at least one iron core assembly and the shell of the motor.
However Takeda teaches the thermal conduction glues or a thermal paste (83) is filled between an outer surface of the at least one iron core assembly (9) and the shell (91) of the motor as shown in figure 1, for the advantageous benefit of providing a resin molded coil where electric insulating property and heat radiation property are improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hsu in view of Deguchi and Ruan et al. by using the thermal conduction glues or a thermal paste is filled between an outer surface of the at least one iron core assembly and the shell of the motor, as taught by Takeda, to provide a resin molded coil where electric insulating property and heat radiation property are improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	  August 10, 2021